Citation Nr: 1812236	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-17 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disability (other than senile cataracts).

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for urinary incontinence secondary to a cervical spine disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for diabetes mellitus, type 2.

10.  Entitlement to service connection for senile cataracts.

11.  Entitlement to service connection for a heart disability secondary to diabetes mellitus, type 2.

12.  Entitlement to service connection for fecal incontinence secondary to diabetes mellitus, type 2.

13.  Entitlement to service connection for diabetic neuropathy of the bilateral upper and lower extremities secondary to diabetes mellitus, type 2.

14.  Entitlement to an effective date prior to October 29, 2009 for a 70 percent rating for service-connected generalized anxiety disorder with alcohol dependence.

15.  Entitlement to a rating in excess of 70 percent for service-connected generalized anxiety disorder with alcohol dependence.

16.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease.

17.  Entitlement to a rating in excess of 10 percent for service-connected scars, right eyebrow and right submaxillary region, disfiguring.

18.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

19.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).



  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from rating decisions dated September 2010, June 2014, and July 2015 of the Department of Appellants Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

One of the issues appealed from the September 2010 decision was entitlement to a compensable rating for generalized anxiety disorder.  In February 2012, and while on appeal, the RO granted the claim for a compensable rating for service-connected generalized anxiety disorder, to the extent that it granted service connection for alcohol dependence; the RO combined the Veteran's rating for alcohol dependence with his generalized anxiety disorder, and increased the Veteran's rating to 70 percent, effective from October 29, 2009.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran also appealed the issue of entitlement to an effective date prior to October 29, 2009 for his 70 percent rating.  

The Board has recharacterized the claim for cervical myositis with degenerative joint disease with residual whiplash, more broadly, as a claim for "a cervical spine disability."  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  


FINDINGS OF FACT

1.  In a rating decision issued in January 1968, the RO denied claims for service connection for poor vision and headaches.

2.  The evidence received since the January 1968 RO decision, which denied claims of entitlement to service connection for poor vision, and headaches, is not cumulative of other evidence of record but does not raise a reasonable possibility of substantiating either of the claims.

3.  The Veteran does not have a cervical spine disability, a back disability, a heart disability, urinary incontinence, fecal incontinence, hypertension, bilateral hearing loss, tinnitus, senile cataracts, diabetes mellitus, type 2, or diabetic neuropathy of the bilateral upper extremities or bilateral lower extremities, due to his service, or that was caused or aggravated by service-connected disability.

4.  By an unappealed decision dated in January 1968, service connection for anxiety reaction granted and assigned a noncompensable rating.

5. On October 29, 2009, the Veteran filed a claim for an increased rating for his service-connected generalized anxiety disorder.  

6. A February 2012 rating decision granted a 70 percent rating for generalized anxiety disorder with alcohol dependence, effective from October 29, 2009; and, there is no evidence that the Veteran filed a formal or informal claim for an increased rating prior to that date.

7.  The Veteran's service-connected generalized anxiety disorder with alcohol dependence is shown to have been productive of anxiety, and binge drinking episodes, but not total occupation and social impairment.  

8.  The Veteran's service-connected gastroesophageal reflux disease is shown to have been productive of symptoms that include abdominal pain and GERD, but not persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

9.  The Veteran's service-connected scars, right eyebrow and right submaxillary region, disfiguring, are not shown to have been productive of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or at least two characteristics of disfigurement.  

10.  The Veteran is not shown to be unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

11.  The evidence of record does not establish that the veteran is in need of regular aid and attendance, or that he is permanently housebound, by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's January 1968 decision which denied service connection for poor vision, and headaches; the claims for service connection for headaches, and an eye disability (other than senile cataracts), are not reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).  

2.  The criteria for service connection for a cervical spine disability, a back disability, a heart disability, urinary incontinence, fecal incontinence, hypertension, bilateral hearing loss, tinnitus, senile cataracts, diabetes mellitus, type 2, or diabetic neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C. §§ 1110, 1116(f), 5108 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2017).

3.  The criteria for an effective date prior to October 29, 2009, for the 70 percent rating for service-connected generalized anxiety disorder with alcohol dependence have not been met.  38 U.S.C. §§ 5107, 1155 (2014); 38 C.F.R. §§ 3.102, 3.400 (2017).  

4.  The criteria for a rating in excess of 70 percent for service-connected generalized anxiety disorder with alcohol dependence have not been met.  38 U.S.C. §§ 5107, 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9400 (2017).  

5.  The criteria for an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7346 (2017).

6.  The criteria for a rating in excess of 10 percent for service-connected scars, right eyebrow and right submaxillary region, disfiguring, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7800, 7805 (2017).

7.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.16(a) (2017).  

8.  The criteria for special monthly compensation based on the need for regular aid and attendance of another person, or being housebound, are not met.  38 U.S.C. §§ 1114, 1502, 5107 (2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In June 1967, the Veteran filed claims for service connection that included claims for poor vision and headaches. The RO denied the claims in a January 1968 rating action.  There was no appeal, and, no new and material evidence was received with respect to those issues within a year of the decision.  Accordingly, the RO's January 1968 decision became final.  See 38 U.S.C. § 7105(c) (2014).

In October 2009, the Veteran filed to reopen the claim for headaches.  In December 2009, the Veteran filed to reopen the claim for an eye disability.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c) (2014).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2017).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2017); see also 38 C.F.R. § 4.9 (2017); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part IV.ii.2.B.6.c.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes. 

The RO's January 1968 rating decision analyzed the claims only under the theory of direct service connection.  In his December 2009 claim, the Veteran raised the theory of secondary service connection for his claim for an eye disability, based on (as secondary to) his claim for service connection diabetes mellitus, type 2.  However, a new theory of entitlement is not a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim."); Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) (holding that a new theory based on evidence of record is not new and material evidence); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  

The RO's July 2012 statement of the case indicates that the RO adjudicated the claims de novo, and that it denied the claims on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the RO's January 1968 decision included service treatment records, which showed that beginning in in March 1967, the Veteran was treated for a laceration to his scalp, and the supraorbital area of his face, and a closed distal left radius fracture, after he fell out of a truck.  The Veteran's separation examination report, dated in June 1967, shows that his head, eyes, pupils, and ocular motility, were all clinically evaluated as normal, and that his ophthalmoscopic examination was normal.  Uncorrected distant vision was 20/20, bilaterally. 

As for the post-service medical evidence, VA examination reports, dated in 1967 and 1968, showed that the Veteran complained of intermittent symptoms that included headaches, eye symptoms, with tiredness in his right eye and tearing of his eyes, especially after being exposed to sunlight, or after watching television, as well as photophobia.  The diagnoses included chronic moderate bulbar conjunctivitis, peripheral neuritis of right eyebrow, right frontal region, and right parietal (alternatively characterized as "periorbital and parietal, right, supraorbitary"), error of refraction, and chronic anxiety reaction.     

In January 1968, the RO denied the claims.  The RO determined that there was no medical evidence of a nexus between either of the claimed conditions and the Veteran's service.  

The most recent and final denial of this claim was in January 1968.  Therefore, the Board must determine if new and material evidence has been received since that time.  See 38 U.S.C. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The medical evidence received since the RO's January 1968 rating decision includes VA and non-VA records.  This evidence includes VA progress notes, which show that the Veteran was using artificial tears.  

A November 2010 report notes that the Veteran had 20/25 vision, bilaterally, with another finding of uncorrected vision of 20/30, bilaterally; the reports also note that he has refractive error.  A December 2012 report notes vision of 20/40, bilaterally, with refractive error, and senile cataracts.  A March 2015 report notes corrected vision of 20/40 (right eye) and 20/70 (left eye).  The Veteran reported that he was soon going to undergo eye surgery.  A July 2015 report notes a two-month history of private bilateral cataract surgery with good results.  

Most of this evidence, which was not of record at the time of the January 1968 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, this evidence is not material.  The submitted evidence does not include any additional evidence of inservice treatment.  It does not include any relevant post-service treatment that is dated prior to 2012, which is about 35 years after separation from service.  Most importantly, with respect to the underlying basis of the original denial, none of this evidence includes a competent opinion which relates a diagnosed headache condition or an eye disability to the Veteran's service.  The assertion that his eye disability is related to his diabetes mellitus is certainly new.  However, as the service connection for diabetes mellitus, type 2, is being denied herein, any argument or evidence relating an eye disability to diabetes mellitus would be immaterial.

The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating either of the claims.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159 (c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claims are therefore not reopened.  

To the extent that the Veteran has been diagnosed with senile cataracts, this claim is discussed infra.

Service Connection

The Veteran asserts that he is entitled to service connection for a cervical spine disability, a back disability, a heart disability, urinary incontinence, fecal incontinence, hypertension, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, and diabetic neuropathy of the bilateral upper and lower extremities.  He has specifically asserted that he has urinary incontinence secondary to a cervical spine disability, and that he has a heart disability, fecal incontinence, and diabetic neuropathy of the bilateral upper and lower extremities, secondary to his diabetes mellitus, type 2.  See 38 C.F.R. § 3.310; Veteran's claims, received in October and December of 2009; March 2016 VA Form 646.  


The Veteran's discharge (DD Form 214) shows that his specialty title was supply handler, and that his awards include the Vietnam Service Medal and the Vietnam Campaign Medal.  To the extent that the Veteran has argued that he was exposed to Agent Orange, as the Veteran had active military service in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) ; VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

In addition to the law noted supra, the Board notes the following laws are applicable:

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Hypertension, arthritis, sensorineural hearing loss, and tinnitus can be service connected on such a basis

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2017). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The statutory provision specifically covering Agent Orange is 38 U.S.C. § 1116.  Under 38 U.S.C. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes mellitus, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis added). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

The Veteran's service treatment records show that he was hospitalized following a fall off of a truck in March 1967.  The Veteran's separation examination report, dated in June 1967, shows that his head, ears, drums, heart, upper and lower extremities, and "spine, other musculoskeletal" were clinically evaluated as normal.  This report includes audiometric test results which show that the Veteran did not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  

The Veteran filed a claim for disability compensation in 1967.  At that time, he only made references to problems pertaining to headaches, poor visions, nervousness, and scars of the forehead and arm.  No other disabilities or health disorders were identified.  Examinations conducted in October and December 1967 were similarly absent any complaints with respect to cervical spine disability, a back disability, a heart disability, urinary incontinence, fecal incontinence, hypertension, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, and neuropathy of the bilateral upper and lower extremities.  Notably, his hearing was assessed as normal twice.  Cardiovascular, digestive, genitourinary, and endocrine examinations were all normal.  An orthopedic examination did not document any problems of neck or back.  A neurological examination noted problems related to the left wrist and right eyebrow and jaw area, which are service connected disabilities, but the examiner made note that there were no other neurological complaints.

As for the post-service medical evidence, private reports, dated in 2009, note that the Veteran's heart had a RRR (regular rate and rhythm), and that he has hypertension and diabetes mellitus, type 2.  See November 2009 report from D.I., M.D.  An October 2009 EKG (electrocardiogram) report was interpreted to be normal.  The Veteran was also noted to be receiving follow-up treatment for pancreatitis, with a neurological examination that was WNL (within normal limits).  His medications included Lisinopril, Metformin, and HCTZ.  

A VA spine examination report, dated in January 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a four to five year history of cervical spine pain, which he related to sleeping with bad posture; he also appeared to have related his pain to his inservice fall from a truck.  There was no relevant history of hospitalization or surgery.  He also reported a history of urinary incontinence, and fecal incontinence, described as "occasional involuntary bowel movement."  A contemporaneous X-ray was noted to show mild osteopenia.  He reported that he had retired in 1998 from banking, with a notation that he was eligible by age or duration of work.   He asserted that he could not walk more than a few yards, however, the examiner noted that in September 2009, he had reported walking more than two miles a day.  The examiner also noted that the Veteran had been observed (by the examiner) to be walking normally with a cane hanging on his forearm, and that when he entered the office he entered "severely limping with the aid of a one-point cane."  The diagnoses were degenerative joint disease of the cervical spine by X-rays, cervical myositis, and cervical whiplash injury.  The examiner concluded that the Veteran's cervical spine conditions were not caused by, or the result of, his service.  The examiner explained that the Veteran's service treatment records were silent for complaints or findings of a cervical spine disorder, and that although he sustained lacerations to his face after his fall off of a truck, he did not complain of cervical spine pain.  The examiner further noted that there is no evidence of treatment for a cervical spine symptoms during service.  

A VA aid and attendance examination report, dated in February 2010, shows that on examination, the cervical spine had not limitation of motion or deformity.  

A VA diabetes examination report, dated in February 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported being diagnosed with diabetes during treatment for pancreatitis in September 2009, at which time he was started on Metformin, 500 milligrams (mg.) daily.  He reported having greater than one-year history of urinary symptoms of frequency and urgency.  He was not following a diabetic diet.  The report notes that there was no history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, or other heart disease, or angina.  He requires continuous medication for control of his hypertension.  There were no episodes of hypoglycemia reactions or ketoacidosis.  He was instructed to follow a restricted or special diet.  There were no restrictions on his activities.  A neurological examination was normal.  The results of laboratory tests were included.  The Veteran was noted to have retired in 1998 due to eligibility from age or duration of work.  The examiner concluded that the Veteran does not have diabetes, and noted that the criteria for diabetes mellitus have not been met.  

A VA genitourinary examination report, dated in March 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran was noted to report urinary urgency, but not leakage.  There was no history of: recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  There were no cardiovascular symptoms.  On examination, the urethra, bladder, and prostate were normal.  There was no relevant diagnosis.  Reference was made to the Veteran's report that he had developed diabetes mellitus after treatment for pancreatitis in September 2009.

A VA hearing loss and tinnitus examination report, dated in May 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of intermittent left ear tinnitus, but he could not specify the date or circumstances of its onset.  On examination, audiometric test results showed that the Veteran had left ear hearing loss, but that he did not have hearing loss in his right ear, as defined for VA purposes at 38 C.F.R. § 3.385.  The report notes sensorineural hearing loss in the left ear, and normal hearing in the right ear.  The examiner indicated that the Veteran's left ear  hearing loss is not at least as likely as not related to his service.  The examiner explained that the Veteran had normal hearing upon separation from service, with no evidence of complaints of hearing loss or tinnitus during service, or soon after separation from service.  The earliest post-service evidence of treatment was dated in December 2006, which was about 39 years after separation from service.  The Veteran is 69 years old, and his hearing loss could be the result of the natural aging process, from post-service noise exposure, or a combination of both factors.  The Veteran's claimed hearing loss and tinnitus are not caused by, or a result of, military noise exposure.  With regard to tinnitus, it was at least as likely as not that his tinnitus was associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

A VA male reproductive disability benefits questionnaire (DBQ), dated in April 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report indicates that the Veteran does not have renal dysfunction, or a voiding dysfunction.

Overall VA progress notes show the following: a December 2006 audiology report shows that the Veteran complained of speech discrimination problems.  On examination, audiometric test results showed that the Veteran had left ear hearing loss, but that he did not have hearing loss in his right ear, as defined for VA purposes at 38 C.F.R. § 3.385.  Another report dated in 2006 notes hypertension.  The Veteran's medications included Lisinopril for high blood pressure.  A May 2009 VA progress notes includes notations of HBP (high blood pressure), well-controlled with current management.  The Veteran's medications included Lisinopril for high blood pressure.  A neurological examination showed no gross motor or sensory deficits.  X-rays of the back, dated in February 2010, showed multilevel intervertebral space narrowing of the lumbar spine.  Overall, there are several notations of high blood pressure or essential hypertension, impaired fasting glucose, iron deficiency anemia, sensorineural hearing loss of combined types, bilateral, and findings that a neurological examination showed no gross motor or sensory deficits.  See e.g., VA progress note, dated in December 2008, February 2011 and October 2013.  Reports, dated beginning in 2012, contain multiple notations of low back pain.  

With regard to the claims for a back disability, a heart disability, right ear hearing loss, urinary incontinence, fecal incontinence, diabetes mellitus, type 2, and peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, the Board finds that the evidence is insufficient to show that the Veteran currently has any of these disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

With regard to the claim for diabetes mellitus, the March 2010 VA genitourinary examination report shows that the examiner noted that the Veteran had developed diabetes mellitus after treatment for pancreatitis in September 2009.  There is a notation of diabetes mellitus, type 2, in private reports, dated in 2009.  However, there is highly significant medical evidence against such a finding, as noted above.  The February 2010 VA diabetes examination report shows that the examiner concluded that the criteria for diabetes mellitus were not met.  Such was based, in pertinent part, on laboratory testing.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further notes that there are no prior or subsequent findings to the 2009 finding of diabetes mellitus which corroborate this diagnosis.  See e.g., VA progress notes, dated in 2008, and between 2011 and 2015.  Accordingly, the Board finds that diabetes mellitus is not shown.  Gilpin.

With regard to the claims for a back disability, urinary incontinence, and fecal incontinence, there are multiple notations of low back pain in VA progress notes.  -VA X-rays of the back, dated in February 2010, showed multilevel intervertebral space narrowing of the lumbar spine.  The Veteran is also shown to have complained of urinary and fecal incontinence.  However, VA generally does not grant service connection for symptoms which have not been associated with pathology, or a disease process.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent).  In this case, the Veteran's complaints of back pain, and urinary and bowel symptoms, are not shown to be associated with a disease process or pathology of the spine or any other relevant body part.  The evidence does not show that the Veteran has a diagnosed disability or disease process involving his back, heart, urinary system, or his lower gastrointestinal system, to include his rectum and anus.  In particular, the findings of "disc space narrowing" are unaccompanied by findings of a disease process, e.g., such as degenerative joint disease, degenerative disc disease, or intervertebral disc syndrome.  In addition, to the extent that the Veteran has been noted to have low back pain, the Board further points out that even if it were to assume that a back disability were currently shown, service connection would still not be warranted, as the earliest post-service evidence of such a condition is dated many years after separation from service, and there is no competent opinion of record in support of the claim.  Accordingly, service connection for a back disability, urinary incontinence, and fecal incontinence, is not warranted.  Gilpin.

The evidence is also insufficient to show that the Veteran has diabetic neuropathy of any extremity, or a heart disability.  Accordingly, service connection is not warranted for diabetic neuropathy of any extremity, or a heart disability.  Id.

With regard to the claim for right ear hearing loss, although there are a number of notations of "sensorineural hearing loss of combined types, bilateral" in the VA progress notes, other notations note only "unilateral" loss of hearing, and in any event, there is no evidence to show that the Veteran has hearing loss in his right ear, as defined for VA purposes at 38 C.F.R. § 3.385.  In fact, the May 2012 VA examination report showed that the Veteran does not have right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, nor was a history of right ear hearing loss noted.  This report is therefore considered highly probative evidence against the claim.  Prejean.  


With regard to the claims for a cervical spine disability, hypertension, left ear hearing loss, and tinnitus, these claims must also be denied.  The Veteran is not shown to have received treatment for complaints of any relevant symptoms during service, and service treatment records do not show any relevant findings or diagnoses.  There is also an absence of complaints, treatment, or diagnosis of any of these disorders contemporaneous to his original claim for compensation in 1967.  Had any of these health problems existed at that time, the Veteran has presented no argument as to why he did not mention them when he was clearly of the mind to identify other health problems arising from service.  The fact that there were no findings pertaining to the cervical spine, hypertension, hearing loss or tinnitus at the time of the VA examinations conducted in 1967 also weighs against the Veteran's claim.  Accordingly, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  It also strikes against any argument of continuity of symptomatology.

In addition, there is no evidence of any of these conditions within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The earliest post-service medical evidence of any of these disabilities is dated no earlier than December 2006, which is about 39 years after separation from service.  There is no competent opinion of record in support of any of these claims.  The only competent opinions are found in the January 2010 and May 2012 VA examination reports, and these opinions weigh against the claims for a cervical spine disability, left ear hearing loss, and tinnitus.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by sufficient explanations.  Prejean; Neives- Rodriguez.

To the extent that the Veteran has asserted that he has a heart disability, urinary incontinence, fecal incontinence, and peripheral neuropathy of his bilateral upper and lower extremities due to a cervical spine disability, and/or diabetes mellitus, as the Board has determined that service connection is not warranted for either a cervical spine disability, or diabetes mellitus, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

Finally, as previously noted, the Veteran has been diagnosed with senile cataracts.  It appears that in about 2012, the Veteran was first diagnosed with senile cataracts.  In such a case, and although the RO denied a claim for poor vision in a final decision dated in 1968, new and material evidence is not required.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding sensorineural hearing loss was distinct from conductive hearing loss); Velez v. Shinseki, 23 Vet. App. 199 (2009).  However, the Board finds that service connection is not warranted for senile cataracts.  There is no inservice evidence of senile cataracts, which are first shown in 2012, about 45 years after separation from service.  There is no competent evidence in support of the claim.  To the extent that the Veteran may have intended to assert that his cataracts are secondary to diabetes mellitus, the Board has determined that service connection for diabetes mellitus, type 2, is not warranted infra.  Accordingly, service connection for senile cataracts is not warranted on any basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

The issues on appeal are based on the contentions that a cervical spine disability, a back disability, a heart disability, urinary incontinence, fecal incontinence, hypertension, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, and diabetic neuropathy of the bilateral upper and lower extremities, have been caused by service, and/or caused or aggravated "what should be" a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, most of these issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  With regard to the claims for a cervical spine disability, hearing loss, and tinnitus, VA opinions have been obtained, and they weigh against the claims.  The Board has determined that the Veteran is not credible (discussed infra).   

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that the claimed disabilities were caused by his service, or caused or aggravated by "what should be" a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C. § 5107 (b).

Earlier Effective Date - 70 percent Rating for Anxiety Disorder

The Veteran asserts that he is entitled to an effective date prior to October 29, 2009 for his 70 percent rating for service-connected generalized anxiety disorder with alcohol dependence.  He argues that since he was treated for psychiatric symptoms by VA prior to October 2009, such treatment should be considered to be an informal claim for an increase under 38 C.F.R. § 3.157.  See Veteran's statement in support of claim (VA Form 21-4138), received in March 2012. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 ; 38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1 (r) (2017). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1 (p); 3.155 (2017). 

A report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law, if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C. § 5110 (a); 38 C.F.R. §  3.157 (b)(1).  The U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. §  3.157 (b)(1) does not require the veteran to identify the report as a claim or to identify the benefits sought.  Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).

The administrative history of this claim is as follows: In July 1967, the Veteran filed several claims for service connection, to include a claim for a nervous condition.  In January 1968, the RO granted the claim for an anxiety reaction, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C. § 7105 (c). On October 29, 2009, the Veteran filed a claim for a compensable rating.  In September 2010, the RO denied the claim.  The Veteran appealed.

In February 2012, the RO granted the claim, to the extent that it granted service connection for alcohol dependence, combined the Veteran's rating for alcohol dependence with his rating for his generalized anxiety disorder, and assigned a 70 percent rating, with an effective date of October 29, 2009.  

Aa indicated, the Veteran's claim for an increased rating was received on October 29, 2009.  There are VA progress notes of record prior to this time showing treatment for psychiatric symptoms.  However, they do not constitute an informal claim for an increased rating under 38 C.F.R. § 3.157, as they are not reports of "an examination or hospitalization" relating to his service-connected acquired psychiatric disability.  Id.  Accordingly, the earliest date of receipt of a claim for an increased rating for the Veteran's service-connected generalized anxiety disorder with alcohol dependence is October 29, 2009. 
 
The Veteran's 70 percent rating has been assigned with an effective date of October 29, 2009.  The effective date for the 70 percent evaluation could be as early as October 29, 2008 if shown by the evidence.  See 38 C.F.R. § 3.400 (o)(2).  However, there are no VA or non-VA examination reports for psychiatric symptoms during this one-year time.  VA progress notes include "problem lists" noting anxiety and a mood disorder, but otherwise do not contain any specific findings warranting an earlier effective date.  There is simply no evidence of an increase in symptomatology during the applicable one-year period.  

Accordingly, the preponderance of the evidence is against an effective date prior to October 29, 2009, for the assignment of a 70 percent evaluation for the Veteran's service-connected generalized anxiety disorder with alcohol dependence.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2017).  




Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected generalized anxiety disorder with alcohol dependence, GERD, and scars.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155 (2014); 38 C.F.R. § Part 4 (2017).  

Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C. § 5107(b). 

Generalized Anxiety Disorder

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2017), the Veteran's service treatment records do not show any relevant treatment.  His service personnel records show that he had service in the Republic of Vietnam.  His awards include the Vietnam Service Medal and the Vietnam Campaign Medal.  Following separation from service, he received VA treatment for psychiatric symptoms beginning in 2003, with notations of anxiety and an unspecified mood disorder, and multiple findings that he was alert, and oriented in time place and person.  He was noted to have mild depression in 2006, for which he took Paroxetine.  

The Veteran's generalized anxiety disorder with alcohol dependence has been evaluated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, under the General Rating Formula for Mental Disorders. 

A 100 percent rating is warranted when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  As this appeal was certified to the Board in February 2016, after the effective date for this change, DSM-IV is inapplicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).  Nevertheless, the GAF scores of record retain probative value, and will therefore be discussed.  

The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

GAF scores of 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

VA progress notes show that in 2010, the Veteran complained of such symptoms as poor sleep, frequent nightmares, anxiety, irritability, depressed mood, anhedonia, social isolation, difficulty concentrating, memory problems, lack of motivation, and poor self-esteem.  His medications included Bupropion.  In 2011, he is shown to be taking Bupropion and Clonazepam.  He reported worrying about his physical condition, and lacking motivation.  His diagnoses included major depressive disorder, recurrent, moderate.  See e.g., VA progress notes, dated in October 2010, February 2011, and August 2014.  This evidence contains findings which tend to show that he is independent in his activities of daily living.  He denied a loss of interest in life, or suicidal thinking.  On examination, he was well-groomed.  He was alert, coherent, and logical.  There was no flight of ideas or loose associations.  Attention span was fair.  Mood was neutral.  Affect was appropriate.  He denied suicidal or homicidal ideations, and auditory or visual hallucinations.  No delusions were elicited.  Insight and judgment were fair.  Thought content was normal.  Memory was intact.  The Axis I diagnoses included major depressive disorder, recurrent, moderate, PTSD, and alcohol abuse disorder.  A November 2015 report notes that the Veteran reported that he was divorcing his wife.  Overall, the Veteran's GAF scores tended to range between 55 and 60.  See e.g., VA progress notes, dated in October 2010, February 2011, January and August of 2014.

A VA mental disorders examination report, dated in January 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that the Veteran had not been examined for psychiatric symptoms since 1967.   The report shows the following: the Veteran was not taking prescription medications for control of psychiatric symptoms.  The Veteran reported that he had been married twice, and that he was currently married.  His wife had a 12 year-old daughter.  He has a Bachelor's Degree in Business Administration with a concentration in accounting.  He was in charge of the administration of all of a bank's branches.  The pressures of his job began to affect his health and he decided to retire in 1998.  There is no relevant history of hospitalization.  The Veteran was not currently receiving mental health treatment.  He has used alcohol excessively since separation from service, but he was able to study and work for many years; his drinking never interfered with his working discipline or his duties at work.  His drinking became worse after he retired.  The previous September he had been hospitalized for pancreatitis due to use of alcohol.  His behavior had gone downhill and he had been involved in domestic violence with his wife.  He brought documentation of an incident involving law enforcement in January 2008, in which he had assaulted his wife, and she had a protective order issued against him for six months.  He and his wife are currently living separately.  He continued to drink in a limited manner, i.e., not to the point of intoxication.  He has a history of blackouts and automobile accidents due to alcohol use.  On examination, he was alert, aware of the interview, adequately groomed, and he was in contact with reality.  He was oriented to person, time and place.  Attention was intact.  Speech was spontaneous, clear, and coherent.  Thought process was unremarkable  There were no delusions or hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  For judgment, he understood the outcome of his behavior.  For insight, he partially understood that he had a problem.  He was able to maintain personal hygiene.  Remote memory was normal.  Recent memory was moderately impaired, and immediate memory was mildly impaired.  The diagnoses were alcohol dependence, alcohol mood disorder, mixed, and anxiety reaction, by history.  The Axis V diagnosis was a GAF score of 50.  There was not total occupational and social impairment due to a mental disorder signs and symptoms. 

A VA PTSD (posttraumatic stress disorder) examination report, dated in June 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran  did not have a history of hospitalization for psychiatric symptoms.  He was receiving treatment for anxiety and depression.  He was taking Bupropion and Clonazepam.  He complained of symptoms that included depression.  He was drinking three to four beers every two weeks without untoward effects.  There was no history of suicide attempts.  He lives with his wife in a house.  On examination, he was clean and appropriately dressed.  Affect was appropriate.  Speech was unremarkable.  Mood was sad.  Orientation was intact to person, time, and place.  Thought process was unremarkable.  There were no delusions, hallucinations, sleep impairment, inappropriate behavior, homicidal or suicidal thoughts, or obsessive or ritualistic behavior.  He was able to maintain minimal personal hygiene.  Recent and remote memory were normal; immediate memory was moderately impaired.  There was no problem with activities of daily living.  He was retired since 1998, with eligibility due to age or duration of work.  The Axis I diagnoses were alcohol dependence and generalized anxiety disorder by history.  The Axis V diagnosis was a GAF score of 75.  

A VA mental disorders DBQ, dated in April 2014, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The DBQ notes the following: the Veteran was taking Quetiapine, Bupropion, and Clonazepam.  The Veteran reported being married, but separated from his wife since 2008; she does not want to live with him due to his past history of assaultive behavior.  He has two adult daughters and four grandchildren.  He lives with his daughter.  He reported that he had been fired from his last job, in 1998, due to his mental and physical conditions.  The Veteran was noted to have symptoms of depressed mood, chronic sleep impairment, mild memory loss, flattened affect, and disturbance of motivation and mood.  On examination, he was alert, coherent, relevant, logical, and oriented times three.  He was not suicidal or homicidal.  Judgement and insight were very poor.  Mood was mildly depressed.  There were no indications of a thought disorder; he seemed to be in contact with reality.  He minimized his binge drinking, although he recognized it has caused him multiple problems.  The diagnoses were generalized anxiety disorder by history, alcohol abuse, and alcohol-induced mood disorder.  The examiner concluded that he is able to obtain and maintain gainful employment.  The examiner explained that the Veteran has a Bachelor's Degree in accounting, and many years of experience in the banking industry.  The examiner concluded that the Veteran is not unemployable due to his service-connected mental disorder.  However, he continues with a pattern of binge drinking, which is self-induced.  The Board parenthetically notes that the examiner went on to inaccurately state that the Veteran's drinking was part of a non-compensable disorder.  

A report from M.F., M.D., dated in June 2014, shows that Dr. M.F. states that he had reviewed the Veteran's VA records.  He states that the Veteran has severe psychiatric symptoms, with recent complaints of depression and a very anxious mood.  He reported that he could not sleep at night, and that he had an exaggerated startle reflex.  He also reported periods of forgetfulness, and being disoriented at times, and that he avoided people and had low interest in activities or hobbies.  On examination, he was easily irritable, with poor memory and concentration.  His GAF score was 50 to 55.  Dr. M.F. concluded that the Veteran is totally disabled and unemployable.  

The Board finds that the criteria for a rating in excess of 70 percent have not been met.  The findings during the relevant time period on appeal, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation with plan or intent, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for a rating in excess of 70 percent have been met.  The Veteran's GAF scores of 55 to 60 are evidence of moderate symptoms.  See QRDC DSM-IV.  His GAF score of 75 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  Id.  The January 2010 VA examiner concluded that there was not total occupational and social impairment due to a mental disorder signs and symptoms.  The April 2014 VA examiner concluded that he is able to obtain and maintain gainful employment.  In this case, the evidence clearly shows that the Veteran retired in1998 with eligibility based on age or duration of employment.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 70 percent under DC 9400.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

In reaching this decision, the Board has considered Dr. M.F.'s June 2014 report, in which he concluded that the Veteran is totally disabled and unemployable.  However, the probative value of this evidence is reduced by the fact that it is unaccompanied by supporting findings detailing the frequency and severity of the Veteran's symptoms which establish that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 70 percent under DC 9400.  Furthermore, his conclusions are inconsistent with the other evidence of record, to include the conclusions of the January 2010 and April 2014 VA examiners, and the GAF scores (to include his own assigned GAF score range of 50 to 55), which indicate no more than moderate symptomatology.  The Board has also considered a lay statement from H.P. dated in September 2014, discussed infra.  However, this lay statement asserts that the Veteran was observed to exhibit severe symptoms, such as persistent hallucinations and severe memory loss and gross impairment of thought processes, for which there is no corroboration in the medical evidence.  Accordingly, this evidence is insufficient to warrant an increased rating.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

In summary, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; nor are other psychiatric symptoms shown to have resulted in the required level of impairment.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a 100 percent rating under DC 9400.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

GERD

With regard to the history of the disability in issue, there was no relevant treatment during service.  GERD is noted in VA progress notes beginning in 2004.  38 C.F.R. § 4.1.  

In July 2015, the RO granted service connection for GERD, evaluated as 10 percent disabling, with an effective date of April 13, 2015, on a secondary basis (as due to medication taken for service-connected disability).  See 38 C.F.R. § 3.310.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under 38 C.F.R. § 4.114, DC 7346 (hiatal hernia), a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 

A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.



To the extent that DC 7346 lists the criteria conjunctively, all of the listed symptoms must be shown.  See e.g., Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

VA progress notes, dated in 2015, contain several notations that the Veteran was taking Omeprazole, and Ranitidine.  There are multiple notations that he is obese.

A VA esophageal conditions DBQ, dated in June 2015, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ shows the following: the Veteran has a history of epigastric burning sensation, reflux, bloating, and nausea prior to 2002, but since being treated in 2002 he has had no further evaluation, and no complications.  He takes Omeprazole, 20 mg. daily, and Ranitidine, 300 mg. at bedtime.  He has reflux, regurgitation, and sleep disturbance due to his reflux, averaging four or more times per year, with an average duration of less than one day.  He has nausea three times per year, lasting less than one day.  He does not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  There are no other related pertinent physical findings, complications, or signs or symptoms.  The diagnosis was GERD, with a date of onset of 2002.  

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  The evidence shows that the Veteran has complained of such symptoms as reflux, regurgitation, and nausea.  With regard to the objective medical evidence, the Veteran has been noted to be obese.  There is no evidence of such symptoms as malnutrition.  There is no medical evidence to show that his symptoms are productive of a considerable impairment of health.  There is no competent evidence associating substernal arm or shoulder pain with the disability in issue.  Based on the foregoing, the Board finds that the evidence is insufficient to show that the Veteran's disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Melson.  Accordingly, the Board finds that the criteria for an initial evaluation in excess of 10 percent under DC 7346 have not been met, and that the claim must be denied.

Scars, Right Eyebrow and Right Submaxillary Region

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected scars, right eyebrow and right submaxillary region, disfiguring.

As for the history of the disability in issue, the Veteran is shown to have sustained lacerations to the supraorbital area of his face during a fall from a truck in March 1967.  Following separation from service, a December 1967 VA examination report notes a well-healed 11/4-inch x 1/2-inch scar on the right side of the neck, and a non-disfiguring 11/2 -inch linear scar over the right eyebrow.   A January 1968 VA neurological examination report notes a well-healed disfiguring 2-inch x 1/8-inch scar over the right eyebrow, and a well-healed, irregular thickened scar on the right side of the neck.  The report contains diagnoses that included scar, disfiguring, right periorbital region.  See 38 C.F.R. § 4.1.

In October 2009, the Veteran filed a claim for an increased rating.  In September 2010, the RO denied the claim.  The Veteran has appealed.  

The Veteran's disability has been rated under 38 C.F.R. § 4.118, DC 7800.  

Under DC 7800, scars of the head, face, or neck, that are manifested by one characteristic of disfigurement warrant a 10 percent rating.

A 30 percent rating is assigned for disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.

According to 38 C.F.R. § 4.118, DC 7800, Note (1), there are eight characteristics of facial disfigurement, these include: 1) a scar five or more inches (13 or more centimeters (cm.)) in length, 2) a scar at least one-quarter inch (0.6 cm.) wide at widest part, 3) surface contour of scar elevated or depressed on palpation, 4) scar adherent to underlying tissue, 5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), 6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), 7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and 8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note (3) Take into consideration unretouched color photographs when evaluating these conditions. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars are rated on limitation of function of the affected part.

The only relevant medical evidence is as follows: 

A VA scar examination report, dated in February 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  On examination, there was a scar at the right eyebrow, measuring 1 cm. x 0.1 cm.  There were no signs of skin breakdown, and the Veteran reported no pain.  There was also a scar at the submaxillary region, measuring 1.5 cm. x 0.5 cm.  No feature, or set of paired features, showed gross distortion or asymmetry.  Both scars were superficial, with no inflammation, hypo- or hyperpigmentation, edema, keloid formation, abnormal texture, underlying soft tissue loss, indurated or inflexible skin, adherence to underlying tissue, or other disabling effects.  There were no significant effects on occupation, or usual daily activities.  

A VA scar examination report, dated in May 2012, shows the following: the Veteran complained of right eyebrow numbness and an occasional electric sensation.  On examination, there were three painful scars of the head, face, or neck.  None of the scars were unstable, with frequent loss of covering of skin over the scar.  None of the scars were both unstable and painful, nor were any of the scars due to burns.  There was a 1 cm. x 0.1 centimeter (cm.) scar at the right eyebrow, a 1.5 cm. x 0.5 cm. scar at the right submaxillary area.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was hypopigmentation of the right submaxillary scar.  The approximate total area of the scars was less than 2 cm. (squared).  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was no limitation of function due to either scar.  There were no other pertinent physical findings.  Photographs were not indicated.  The diagnoses were right eyebrow scar, and right submaxillary scar.  There was no impact on the Veteran's ability to work.

The Board finds that the claim must be denied.  There is no evidence to show that these scars are productive of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or at least two characteristics of disfigurement.  There is no evidence to show that the Veteran's scars are manifested by disabling effects not contemplated for under DCs 7800, 7801, 7802 or 7804.  DC 7805.  Given the foregoing, a rating in excess of 10 percent for the Veteran's service-connected scars, right eyebrow and right submaxillary region, disfiguring, is not warranted.  38 C.F.R. § 4.118, DCs 7800, 7805.  The Board further notes that there is no evidence of three or four scars that are unstable or painful.  See DC 7804.  

TDIU

The Veteran asserts that he is entitled to a TDIU.  He has asserted that he lost his most recent job, in 1998, due to symptoms of his service-connected generalized anxiety disorder with alcohol dependence.  See e.g., Veteran's statements (VA Forms 21-4138), dated in July, August, and November of 2014.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

The Veteran's claim (VA Form 21-8940), received in November 2013, shows that the reported the following:  He had worked for a bank, as vice president, for 40 hours a week, between 1977 and 1998.  He had not worked since 1998.  He had completed four years of college.  He left his job because of his disability.  He expected to receive retirement benefits.  

A notarized statement from J.P., received in September 2014, shows that he states the following: he was a clerk at the bank and he worked with the Veteran.  The Veteran was socially engaged, and was able to handle the various stresses of training.  He was also occupationally competent and appeared to have no difficulty in his duties.  He smiled often, laughed, and was friendly.  However, there was a sudden change in his behavior, that was drastic in nature.  The Veteran began exhibiting symptoms that included social detachment, depressed mood, irritability, nervousness, persistent hallucinations, grossly inappropriate behavior, an intermittent ability to perform activities of daily living, a persistent danger of hurting self or other, disorientation to time or place, memory loss of close relatives, and gross impairment in thought processes and communication.  He acted like he was back in Vietnam.  His mental condition worsened and he had to retire early because he could no longer do his job.  His condition was the only reason he retired.  He continues to consume excessive amounts of alcohol due to his nervous condition.  

Service connection is currently in effect for: generalized anxiety disorder with alcohol dependence, evaluated as 70 percent disabling, gastroesophageal reflux disease, evaluated as 10 percent disabling, and scars, right eyebrow and right submaxillary region, disfiguring, evaluated as 10 percent disabling, left wrist fracture with residuals, evaluated as 10 percent disabling, and erectile dysfunction, evaluated as noncompensable.  The Veteran's combined rating is 80 percent.

The Veteran clearly meets the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a) (2017).  However, the Board finds that the evidence does not demonstrate that the Veteran is presently unable to obtain or maintain gainful employment as a result of service-connected disabilities.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

The Veteran asserts that he had to retire from his job as the vice president of a bank in 1998 due to psychiatric symptoms, to include excessive use of alcohol, or what he has called "interpersonal problems."  A review of the claims file, however, shows that he has been inconsistent in his reported histories.  There are multiple notations indicating that he reported that he retired in 1998 due to eligibility from age or duration of work.  See e.g., VA examination reports, dated in January and February of 2010, and June 2011.  In particular, the January 2010 VA mental disorders examination report shows that he provided a somewhat detailed account of his ability to perform at his job prior to retirement, to include statements that he was in charge of the administration of all of his bank's branches, and that although he has used alcohol excessively since separation from service, he was able to study and work for many years.  He further stated that his drinking never interfered with his working discipline or his duties at work.  See also VA progress note, dated in December 2014 (noting that, "The Veteran had a long and successful career in the banking industry and is now retired.").  The January 2010 VA examination report, when read in context, also contains evidence sufficient to show that the Veteran exaggerate his symptoms, e.g., he asserted that he could not walk more than a few yards, however, the examiner noted that he had previously reported walking more than two miles a day, and that the Veteran had initially been observed (by the examiner) to be walking normally however, he was severely limping with a cane when he entered the office.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Upon examination in 2014, he reported that he had been fired -as opposed to retired- from his last job, which is cited as another example of the Veteran's inconsistent and potentially self-serving statements.  

In addition, the Board notes that the Veteran's service-connected left wrist fracture and scars clearly arose from an accidental fall from a truck in March 1967, and that the Veteran did not receive any awards or decorations evincing participation in combat, such as the Combat Infantryman Badge or Purple Heart, nor do his service personnel files indicate that he ever participated in combat.  See 38 C.F.R. § 3.304(f) (2017); Moran v. Peake, 525 F.3d 1157, 1159 (2008); VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000).  Nevertheless, the Veteran has asserted to VA health care providers that he was wounded in combat.  See e.g., VA progress notes, dated in October and December of 2014.  He is therefore found not to be an accurate historian.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  The Veteran is shown to have significant impairment, in particular due to psychiatric symptoms.  However, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or any illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose.  

In this case, the January 2010 VA examiner concluded that there was not total occupational and social impairment due to a mental disorder signs and symptoms.  The April 2014 VA examiner concluded that the Veteran is able to obtain and maintain gainful employment.  Apart from the June 2014 opinion of Dr. M.F., the probative value of which has been reduced as discussed supra, there is no competent opinion of record to show that his service-connected disabilities render him unemployable.  Under the circumstances, a supplemental opinion is not required.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board has also considered the lay statement from H.P. however, the probative value of this evidence is greatly reduced by the fact that he asserts that the Veteran was observed to exhibit severe symptoms, such as persistent hallucinations and severe memory loss and gross impairment of thought processes, for which there is no corroboration in the medical evidence.  Accordingly, this evidence is insufficient to warrant a grant of the claim.  Madden.  Therefore, the Board finds that the Veteran does not meet the requirements for a TDIU.

In conclusion, a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. 49.


Special Monthly Compensation - Aid and Attendance

The Veteran asserts that he is entitled to special monthly compensation based on the regular need for aid and attendance, or at the housebound rate.  

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a). 

If a veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment. 

VA progress notes contain multiple notations that the Veteran was walking, to include notations of walking two miles per day, or 30 to 45 minutes.  See e.g., VA progress notes dated in May and September of 2009; July 2015 (also noting that he participates in social and community activities with a veterans service organization).

A VA aid and attendance or housebound examination report, dated in February 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran stated that he was living alone in a one-story house.  His daughter lived nearby.  He paid someone to do chores around his house once a week.  He occasionally prepared sandwiches or warm meals for himself.  He does not drive.  He was not bedridden or hospitalized.  He could travel beyond his current domicile.  During a typical day, he woke up, toileted, bathed, prepared his breakfast, watched television, and read the newspaper.  He had lunch and dinner delivered by a nearby bakery.  He visited his grandchildren and went to the beach.  He used a cane.  There was no memory loss.  He had occasional (less than weekly) imbalance that affected his ability to ambulate.  

On examination, the Veteran's gait was ataxic.  He could walk up to 1/2 mile without the assistance of another person.  He was unrestricted with regard to leaving his home.  His best corrected vision was not 5/200 or worse in both eyes.  Function in the upper and lower extremities was normal.  There was no motor loss.  There was no limitation or deformity in the lumbar or cervical spine.  There were mild degenerative changes in his hip joints.  He prudently handles payments and knows the amounts of his monthly bills, and he personally handles money and pays his bills.  He has no cognitive impairments.  

The Board finds that the claim must be denied.  The evidence is insufficient to show that the Veteran is permanently bedridden, or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  He is not shown to be institutionalized.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased ratings for his generalized anxiety disorder with alcohol dependence, GERD, and scars.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  He has been found not to be a credible historian.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), as appropriate, and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of any of the claimed disabilities such that an increased rating is warranted.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375   (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  In this regard, in August 2014, the Social Security Administration reported that it has no records for the Veteran.  The Veteran has also reported that his former employer has no records.  See Veteran's statement in support of claim (VA Form 21-4138) dated in April 2014.  The Veteran has been afforded examinations in association with his increased rating claims, and the claims for service connection for a cervical spine disability, and hearing loss and tinnitus, and etiological opinions have been obtained in association with those claims. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the claims of entitlement to service connection for headaches, and an eye disability (other than senile cataracts), are not reopened; the appeal is denied.  

Service connection for a cervical spine disability, a back disability, a heart disability, urinary incontinence, fecal incontinence, hypertension, bilateral hearing loss, tinnitus, senile cataracts, diabetes mellitus, type 2, and diabetic neuropathy of the bilateral upper and bilateral lower extremities, is denied.

An effective date prior to October 29, 2009 for a 70 percent rating for service-connected generalized anxiety disorder with alcohol dependence is denied.

A rating in excess of 70 percent for service-connected generalized anxiety disorder with alcohol dependence, is denied.

An initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease is denied.

A rating in excess of 10 percent for service-connected scars, right eyebrow and right submaxillary region, disfiguring, is denied.

A total rating on the basis of individual unemployability due to service-connected disability is denied.

Special monthly compensation based on the need for regular aid and attendance or at the housebound rate is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


